DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A and b directed to Figs. 1A-1D, 24A-24B and 26A-26B (claims 1-20) in the reply filed on January 26th, 2021 is acknowledged. 

Claim Objections
The claim 18 is objected to because the fist line are crowded too closely together with the last line of claim 17, making reading difficult. A double spacing between two claims would require for avoiding confusion.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 10,062,782 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the language are the same. Claim 1 of the instant application recites “the channel includes the first semiconductor layers and a second semiconductor layer disposed between the first semiconductor layers” while claim 1 of the U.S. Patent No. 10,062,782 recites “the channel includes at least two pairs of the first semiconductor layer and a second semiconductor layer formed on the first semiconductor layer” which also mean at least one second semiconductor layer of the two pairs formed between the two layers of the first semiconductor layers for anticipating claim 1 of the instant application.  
Instant Application: 
U.S. Patent No. 10,062,782 B2:
Claim 1. 
A semiconductor device including a fin field effect transistor (FinFET), the FinFET comprising: a channel disposed on a fin, a gate disposed over the channel; and a source and drain, wherein: the channel includes first semiconductor layers and a second semiconductor layer disposed between the first semiconductor layers, the first semiconductor layers have a different lattice constant than the second semiconductor layer, and the second semiconductor extends into the source and the drain and the first semiconductor layer does not extend into the source and the drain. 

Claim 4. 
The semiconductor device of claim 1, wherein a maximum thickness of each of the first semiconductor layers is three to ten times a maximum thickness of the second semiconductor layer.
Claim 1. 
A semiconductor device including a fin field effect transistor (FinFET), the FinFET comprising: a channel disposed on a fin; a gate disposed over the channel; and a source and drain, wherein: the channel includes at least two pairs of a first semiconductor layer and a second semiconductor layer formed on the first semiconductor layer, the first semiconductor layer has a different lattice constant than the second semiconductor layer, a thickness of the first semiconductor layer is three to ten times a thickness of the second semiconductor layer at least in one pair, and at least in one pair, the second semiconductor extends into the source and the drain and the first semiconductor layer does not extend into the source and the drain.
Claim 2. 
The semiconductor device of claim 1, wherein the first semiconductor layers have different widths from each other in a source-to-drain direction.
Claim 8. 
 The semiconductor device of claim 1, wherein the channel has a tapered shape having a bottom width greater than a top width.
Claim 3. 
1-x Gex, where 0.2 < x < 0.4.

Claim 4. 
1-x Gex, where 0.2 < x < 0.4.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the second” in line 7 which fails to recite which layer or structure and it is unclear to the examiner if the limitation “the second” referring to the “second channel” and/or other channel and/or other layer. 
Claims 11-16 are also being rejected for having the above issue incorporate into the claims.  

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or submit a terminal disclaimer to overcome the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 19-20 are allowed over prior art of record. 
Claim 18 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Zhang et al. (Pub. No.: US 2016/0155800) discloses a semiconductor device including a fin field effect transistor (FinFET), the FinFET comprising: a channel disposed on a fin (103), a gate (121) disposed over the channel; and a source and drain (140), wherein: the channel includes first semiconductor layers (112) and a second semiconductor layer (111) disposed between the first semiconductor layers, the first semiconductor layers have a different lattice constant than the second semiconductor layer (Si and Sige), and the first semiconductor layer does not extend into the source and the drain (see Fig. 1E and [0018-0029]). 
Regarding claim 1, Lee et al. (Patent No.: US 9,929,160) discloses a discloses a semiconductor device including a fin field effect transistor (FinFET), the FinFET comprising: a channel (CH1) disposed on a fin (UP1), a gate (GE) disposed over the channel; and a source and drain (SD1), wherein: the channel includes a semiconductor layer (NS1) and the semiconductor extends into the source and the drain (see Fig. 2A).

Regarding claim 10, Cea et al. (Pub. No.: US 9,224,808 B2) discloses a semiconductor device including a fin field effect transistor (FinFET), the FinFET comprising: a first channel disposed on a fin; a first gate (430) disposed over the first channel; a second channel disposed on the fin; and a second gate (430) disposed over the second channel, wherein: each of the first channel and the second includes a first semiconductor layer (504/508) and a second semiconductor (502) layer having a different lattice constant than the first semiconductor layer, the second semiconductor layer is continuously disposed from the first channel to the second channel (see Fig. 4F and 5), 
Cea et al. fails to disclose the first semiconductor layer of the first channel is separated from the first semiconductor layer of the second channel.
Regarding claim 17, Yang et al. (Pub. No.: US 9,412,816 B2) discloses a semiconductor device including a fin field effect transistor (FinFET), the FinFET comprising: a channel disposed on a fin extending in a first direction; a gate disposed over the channel and extending in a second direction crossing the first direction: and a source and drain, wherein: the channel includes a lower first semiconductor layers, an upper first semiconductor layers and a second semiconductor layer disposed between the lower and the upper first semiconductor layers, the lower and upper first semiconductor layers have a different lattice constant than the second semiconductor layer, a maximum width of the lower first semiconductor layer in the first direction is 
Yang et al. fails to disclose a maximum width of the lower first semiconductor layer in the second direction is greater than a maximum width of the upper first semiconductor layer in the second direction.  
Claims 2-9, 11-16 and 18-20 depend on claims 1, 10 and 17, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818